Jan., 1868.Where an application ,was made for a commission to examine a witness in the East Indies, it appearing that no one was known who could be named as commissioner, except the wife of the witness, she was named as commissioner.[For motion to stay proceedings, see case No. 10.357: and for the final decision in this libel, see Id. 10,359.]This was an application on the part of the claimants for a commission to examine a witness. The affidavits showed that the witness was residing near Goa, in the East Indies, and that, after diligent inquiry, the claimants had been unable to find the name of any official or merchant residing there, or any one else whom it would be proper to name as commissioner, except the wife of the witness, who was a lady of intelligence and education, and the motion was made to appoint her as commissioner. After hearing counsel, the court granted the motion. ■